Title: American Colonization Society membership certificates, signed by James Madison, January 1834
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    Washington
                                
                                January 1. 1834
                            
                        
                        Office of the Colonization Society
                        This certifies that the Hon. Daniel Waldo is a Member for life, of the American Colonization Society.
                        By the Presdt R R Gurley Secretary
                            
                                 James Madison
                            Prest.
                    